[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            April 14, 2008
                               No. 07-11093               THOMAS K. KAHN
                         ________________________             CLERK


                 D.C. Docket No. 04-00348-CR-T-24TGW

UNITED STATES OF AMERICA,


                                                           Plaintiff–Appellee,

                                  versus

RONALD J. TRUCCHIO,
a.k.a. Ronnie One Arm,
STEVEN CATALANO,
TERRY L. SCAGLIONE,


                                                      Defendants–Appellants.


                         ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (April 14, 2008)
Before BARKETT, FAY and STAPLETON,* Circuit Judges.

PER CURIAM:

       Ronald Trucchio, Steven Catalano, and Terry Scaglione appeal from their

convictions for racketeering conspiracy beginning in the fall of 1984, in violation

of 18 U.S.C. § 1962(d). Scaglione also appeals from his conviction for conspiracy

to commit extortion, in violation of 18 U.S.C. § 1951.

       We have considered the record, the briefs of the parties, and the oral

argument of counsel and find no reversible error. Based on the record in this case,

we must reject the argument that the evidence presented was insufficient to support

the convictions. We also find that the evidence presented was sufficient to permit

a reasonable jury to conclude that Catalano was guilty of the single conspiracy

charged in the indictment.

       We find no error in the denial of Scaglione’s Motion for Severance as

Scaglione failed to show the requisite prejudice. We also cannot say that the

district court abused its discretion by denying Trucchio’s request for a continuance

and accepting Trucchio’s waiver of the right to counsel under the circumstances of

this case. We also find no abuse of discretion in the admission of FBI Agent

Gabriel’s expert testimony and do not find a violation of the confrontation clause.


       *
          Honorable Walter K. Stapleton, United States Circuit Judge for the Third Circuit,
sitting by designation.

                                                2
      Finally, we reject the argument that there was an abuse of discretion in

denying the Motion to Grant an Evidentiary Hearing to Investigate Potential

Extrinsic Influence on the Jury. The allegations in this case were too speculative to

support a claim that the jury verdict was tainted.

      Accordingly, the convictions and sentences in this case are

      AFFIRMED.




                                           3